 

Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (“Agreement”) is entered into as of this 15th day of
July, 2020, by and between TAILORED SHARED SERVICES, LLC (“SSU”), a wholly owned
subsidiary of Tailored Brands, Inc. (“TBI”) (collectively, SSU and TBI shall be
referred to as “TAILORED BRANDS” or the “Company”), and JACK CALANDRA
(“Calandra”).

 

Recitals

 

i.              In consideration of Calandra’s acceptance of this Agreement and,
pursuant to it, TAILORED BRANDS is agreeable to paying to Calandra the payments
and benefits under this Agreement.

 

ii.              In consideration of TAILORED BRANDS’ acceptance of this
Agreement and its agreement to pay Calandra the payments and benefits under this
Agreement, Calandra is willing to execute this Agreement and any and all
releases of claims described under this Agreement.

 

Based on these recitals and in consideration of the mutual promises and
agreements set forth in this Agreement, Calandra and the Company agree as
follows:

 

Terms

1.             Termination of Employment.

 

a.             Termination. By executing this Agreement, Calandra acknowledges
that his employment shall continue through July 31, 2020 and be terminated on
such date (“the Termination Date”). If Calandra executes and does not revoke
this Agreement, and continues as an active and engaged employee of the Company
then he shall continue to receive the salary and benefits he is now receiving.
Calandra acknowledges and agrees that as of the Termination Date he shall cease
to serve as an employee, officer, agent or representative of TAILORED BRANDS and
its direct and indirect parent(s), subsidiaries and affiliates and shall not
represent himself as being any of the foregoing. On the Termination Date,
Calandra will receive a lump sum payment in cash, less applicable taxes and
withholdings equal to (i) Calandra’s annual salary earned through the
Termination Date; (ii) any accrued time off pay earned by Calandra; and (iii)
any unreimbursed business expenses of Calandra, in each case, to the extent not
theretofore paid.

 

b.             Separation Payments. Conditioned upon Calandra’s not terminating
his employment prior to the Termination Date, his execution of a release of
claims satisfactory to the Company effective through the Termination Date (the
“Second Release”), and his continued compliance with the covenants contained in
Sections 4 and 5 of this Agreement, the Company shall provide the following
payment and benefits to Calandra, less applicable taxes and withholdings:

 

i.                    A lump sum payment in cash equal to $600,000.00 paid on
July 31, 2020;

 

ii.                  Any other benefits to which Calandra is entitled under the
terms and conditions of the Company’s plans and policies.

 



 

 

 

2.           Release of Claims by Calandra.

 

a.             In consideration for the payments and benefits provided for in
Section 1(b) and other good and valuable consideration, Calandra hereby releases
TAILORED BRANDS, its parent companies, subsidiaries, and affiliates and all of
their respective officers, directors, employees, insurers and agents
(collectively, the “Released Parties”) from any and all claims, arising on or
before the date of execution of this Agreement, whether known or unknown,
foreseen or unforeseen, asserted or unasserted, including but not limited to
those claims asserted or that could have been asserted arising from or in any
way related to his employment with and/or separation from TAILORED BRANDS or any
of its subsidiaries or affiliates, and this release includes any claims he might
have for re-employment or for additional compensation or benefits, including
claims for violations of the California Labor Code and the federal Equal Pay
Act, as amended, and applies to claims under federal law, state law, contract or
tort, including but not limited to applicable state civil rights laws, the
California Fair Employment & Housing Act, Cal. Govt. Code § 12940 et. seq.
(“FEHA”), the California Family Rights Act, Title VII of the Civil Rights Act of
1964, as amended, the Post-Civil War Civil Rights Acts (42 U.S.C. Sections
1981-88), the Americans With Disabilities Act, the Rehabilitation Act of 1973,
Executive Order 11246, the Sarbanes-Oxley Act of 2002, Pub. L. No. 107-204, 116
Stat. 745, Family and Medical Leave Act, and any regulations under such laws.

 

b.             Nothing in this Agreement is intended to waive claims (i) for
unemployment or workers’ compensation benefits, (ii) for vested rights under any
employee benefit plan covered under the provisions of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) as applicable on the date this
Agreement is signed, (iii) that may arise after this Agreement is signed, or
(iv) which cannot be released as a matter of law by private agreement. In
addition, nothing contained in this Agreement shall prevent Calandra from filing
a charge or complaint with or from participating in an investigation or
proceeding conducted by the EEOC, NLRB, or any other any federal, state or local
agency charged with the enforcement of any laws, or from exercising rights under
Section 7 of the NLRA to engage in joint activity with other employees,
although, by signing this release, Calandra hereby waives rights to individual
relief based on claims asserted in such a charge or complaint, except where such
a waiver of individual relief is prohibited (provided, however, that nothing
herein limits his right to receive an award for information submitted pursuant
to Section 21F of the Securities Exchange Act of 1934).

 

c.              Calandra understands and agrees that claims or facts in addition
to or different from those which are now known or believed by him to exist may
hereafter be discovered, but it is his intention to fully and forever release,
remise and discharge all claims referenced in Section 5.a., which he had, may
have had, or now have against the Released Parties, whether known or unknown,
suspected or unsuspected, asserted or unasserted, contingent or non-contingent,
without regard to the subsequent discovery or existence of such additional or
different facts.

 

3.             No Suit. Calandra represents and warrants that he has not
previously filed, and to the maximum extent permitted by law agrees that he will
not file, a complaint, charge, or lawsuit against any of the Released Parties
regarding any of the claims released herein. If, notwithstanding this
representation and warranty, Calandra filed or files such a complaint, charge,
or lawsuit, Calandra agrees that he shall cause such complaint, charge, or
lawsuit to be dismissed with prejudice and shall pay any and all costs required
in obtaining dismissal of such complaint, charge, or lawsuit, including without
limitation the attorneys’ fees of any member of the Released Parties against
whom he has filed such a complaint, charge, or lawsuit.

 

4.            Cooperation Clause. After the Termination Date, Calandra agrees to
make himself reasonably available to provide transition assistance to the
Company through August 31, 2020. Calandra also agrees to exercise his best, good
faith efforts to (a) cooperate fully with the Company and its affiliates and
their respective counsel in connection with any pending or future litigation,
arbitration, administrative proceedings, or investigation relating to any matter
that occurred during his employment in which he was involved or of which he has
knowledge; and (b) respond in good faith to any telephone calls and/or
information requests from the Company or its representatives within a reasonable
period of time. Calandra further agrees that, in the event he is subpoenaed by
any person or entity (including, but not limited to, any government agency) to
give testimony or provide documents (in a deposition, court proceeding or
otherwise), which in any way relates to his employment by TAILORED BRANDS, he
will give prompt notice of such request to the General Counsel of the Company
and, unless legally required to do so, will make no disclosure until the Company
and/or its affiliates have had a reasonable opportunity to contest the right of
the requesting person or entity to such disclosure. Failure to cooperate or
respond in a timely fashion will be considered a material breach of this
Agreement. If Calandra is required to travel or incur other expenses as a result
of any requests made to his by the Company pursuant to this Cooperation Clause,
the Company shall bear, and reimburse Calandra for, all reasonable out of pocket
costs of any such expenses.

 



-2-

 

 

5.            Restrictive Covenants.

 

a.             Non-Competition. Calandra acknowledges that he has, while
employed, acquired unique and valuable experience with respect to the
businesses, operations, plans and strategies of the Company and its
subsidiaries. Calandra hereby covenants and agrees that, for a period equal to
twelve months following the Termination Date, he will not, directly or
indirectly, work in any capacity for the following retailers that compete with
the Company: Macy’s, Indochino, Nordstrom, Proper Cloth, Bonobos, Black Tux,
Dillard’s, DXL, and Kohl’s (collectively the “Named Competitors”). This
restriction shall include Calandra’s participation in any operations of the
Named Competitors with respect to which Calandra devoted time as part of his
employment on behalf of the Company or one or more of its subsidiaries. This
non-competition covenant shall be applicable with respect to the United States,
Canada, the United Kingdom and any other country in which Calandra would be
competing with the business of the Company or its subsidiaries as set forth in
this Section 5(a).

 

b.             Non-Solicitation. For a period equal to twelve months following
the Termination Date, Calandra shall not directly or indirectly cause, solicit,
induce or encourage any employee of the Company or its subsidiaries to terminate
his/his employment with the Company or such subsidiary.

 

c.             Non-Disparagement. Calandra agrees not to engage at any time in
any form of conduct or make any statements, or direct any other person or entity
to engage in conduct or make any statements, that disparage, criticize or
otherwise impair the reputation of the Company, its affiliates, and their
respective past and present officers, directors, shareholders, partners, members
and agents. The Company agrees not to engage at any time in any form of conduct
or make any statements or direct any person or entity to engage in conduct or
make any statements, that disparage, criticize or otherwise impair the
reputation of Calandra. Nothing contained in this Section 5(c) shall preclude
Calandra or the Company from providing truthful testimony or statements pursuant
to subpoena or other legal process or in response to inquiries from any
government agency or entity.

 

d.             Proprietary Information. Calandra acknowledges and agrees that he
has acquired as a result of his employment with the Company or otherwise,
Proprietary Information (as defined below) of the Company, which is of a
confidential or trade secret nature, and all of which has a great value to the
Company and is a substantial basis and foundation upon which the Company’s
business is predicated. Accordingly, Calandra agrees to regard and preserve as
confidential at all times all Proprietary Information and to refrain from
publishing or disclosing any part of it to any person or entity and from using,
copying or duplicating it in any way by any means whatsoever, except in
furtherance of the business of the Company or as required by applicable law or
legal process. “Proprietary Information” includes all information and data in
whatever form, tangible or intangible, pertaining in any manner to pricing
policy, marketing programs, advertising, executive training and specific
inventory purchase pricing and any written information, including customer
lists, of the Company or any affiliate thereof, unless the information is or
becomes publicly known through lawful means.

 



-3-

 

 

e.             Covenant Exceptions. Notwithstanding the foregoing covenant
obligations of this Section 5, Calandra understands that nothing in this
Agreement shall (i) prohibit his from making reports of possible violations of
federal law or regulation to any governmental agency or entity in accordance
with the provisions of and rules promulgated under Section 21F of the Securities
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any
other whistleblower protection provisions of state or federal law or regulation,
or (ii) require notification or prior approval by the Company. Moreover,
pursuant to 18 USC § 1833(b), Calandra is hereby notified that he may be
entitled to immunity and protection from liabilities under the Defend Trade
Secrets Act of 2016 (18 U.S.C. §§ 1831-39) for disclosing a trade secret under
the following limited circumstances: (i)  Calandra shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made: (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal; and (ii) if Calandra files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, he may disclose the Company’s trade secrets to his attorney and use the
trade secret information in the court proceeding if any document containing the
trade secret is filed under seal and the trade secret is not disclosed except
pursuant to court order.

 

f.              Remedy. Calandra and the Company agree that a monetary remedy
for a breach of this Section 5 will be inadequate and will be impracticable and
extremely difficult to prove, and further agree that such a breach would cause
the non-breaching party irreparable harm, and that the non-breaching party shall
be entitled to specific performance and/or temporary and permanent injunctive
relief without the necessity of proving actual damages. Calandra and the Company
agree that the non-breaching party shall be entitled to such specific
performance and/or injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bond or other undertaking in connection therewith. Any such requirement
of bond or undertaking is hereby waived by Calandra and the Company and both
acknowledge that in the absence of such a waiver, a bond or undertaking may be
required by the court. In the event of litigation to enforce any of these
covenants, the courts are hereby specifically authorized to reform such covenant
as and to the extent, but only to such extent, necessary in order to give full
force and effect hereto to the maximum degree permitted by law. Calandra also
agrees that if he is in breach of this Section 5, the Company shall cease all
payments and other benefits payable under this Agreement and Calandra will be
required to repay all amounts paid to his by the Company pursuant to Section
1(b) of this Agreement prior to the time of such breach.

 

6.             Return of Company Property. Calandra must return to the Company
all Company property in his possession, custody or control, including, but not
limited to, Proprietary Information, computer equipment, software, laptop, iPad,
and credit cards; except that he will be permitted to keep his Company issued
iPhone. It is understood and agreed that all paper and electronic files,
documents, memoranda, letters, handbooks and manuals, facsimile and/or other
communications concerning TAILORED BRANDS and its business that were written,
authorized, signed, received and/or transmitted prior or during Calandra’s
employment are and remain Company property. Calandra further agrees that to the
extent he has (a) copied any computer files, documents or electronic messages to
disks or compact disks or (b) forwarded computer files, documents or electronic
messages to personal e-mail accounts or any other e-mail accounts, any such
copied or forwarded computer files, documents, or electronic messages shall be
destroyed prior to his Termination Date. Furthermore, Calandra agrees that he
will only delete or destroy any documents, computer files, or electronic
messages contained on his computer or the Company’s server in accordance with
the Company’s Record Retention Policy.

 



-4-

 

 

7.             Voluntary Waiver. TAILORED BRANDS hereby advises Calandra to
consult with an attorney regarding this Agreement and the release of claims
contained herein. By signing below, Calandra acknowledges that he has been
advised by TAILORED BRANDS to consult with an attorney, and Calandra agrees that
he has had an opportunity to have an attorney of his choice review this
Agreement and the release contained herein before signing this Agreement.
Calandra acknowledges that he has carefully read and understands all of the
provisions of this Agreement and that he is executing this Agreement of his own
free will and without duress. I also acknowledge that he has been given at least
7 days to consider it and discuss it with the financial and legal counsel of his
choice, and that he voluntarily signs it and agree to be bound by its terms.

 

8.             No Further Entitlements. Calandra acknowledges and agrees that
the payment(s), benefits, and obligations of the Company to Calandra provided
for in this Agreement are in full discharge of any and all liabilities and
obligations of the Company or any of its affiliates to his, monetarily or with
respect to employee benefits or otherwise, including but not limited to any and
all obligations arising under any alleged additional written or oral employment
agreement, policy, plan or procedure of TAILORED BRANDS or any of its affiliates
and/or any alleged understanding or arrangement between Calandra and TAILORED
BRANDS or any of its affiliates other than claims for accrued and vested
benefits under an employee benefit, insurance, or pension plan of TAILORED
BRANDS or any of its affiliates (but excluding any employee benefit plan
providing severance or similar benefits), subject to the terms and conditions of
such plan(s).

 

9.             Taxes. The payments and provision of benefits referenced in this
Agreement shall be subject to withholding for all applicable taxes, including
but not limited to income, employment, and social insurance taxes, as shall be
required by law.

 

10.           Entire agreement. This Agreement contains the entire agreement
between Calandra and the Company regarding Calandra’s termination of employment,
and supersedes any prior or contemporaneous agreement, understanding, or
representation concerning that subject matter.

 

11.           Civil Code Section 1542. This Agreement constitutes a waiver and
release of any and all claims which would otherwise be preserved by operation of
Section 1542 of the Civil Code of the State of California, and under any and all
similar laws of any governmental entity. Section 1542 of the Civil Code provides
as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or his favor at the time of executing the release, which
if known by him or his must have materially affected his or his settlement with
the debtor.

 



-5-

 

 

12.           Binding on Successors. This Agreement shall be binding upon the
successors and/or assigns, if any, of TAILORED BRANDS. In light of the payment
by TAILORED BRANDS of all amounts due to Calandra, he acknowledges and agrees
that California Labor Code Section 206.5 is not applicable. That section
provides in pertinent part as follows:

 

No employer shall require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.

 

13.           Reimbursement of Reasonable Business Expenses. By executing this
Agreement, Calandra is not releasing any claims for reimbursement of
business-related expenses under Labor Code Section 2802. Calandra is hereby
advised of his right to consult with an attorney of his choosing about this
business-related expenditures acknowledgement. Calandra hereby affirms that he
has received full and adequate reimbursement for any necessary business-related
expenditures or losses incurred in the course of employment with TAILORED BRANDS
and any of its parent companies or affiliates. 

 

 14.          Governing Law. This Agreement will be governed by California law
without resort to conflict of law principles.

 

15.           Jointly Drafted. The parties understand and agree that this
Agreement is deemed to have been drafted jointly by the parties. Any uncertainty
or ambiguity will not be construed for or against any party based on attribution
of drafting to any party.

 

16.           Non-Admission. Nothing contained in this Agreement will be deemed
or construed as an admission of wrongdoing or liability on the part of Calandra
or the Company or any of its affiliates.

 

17.           Compliance with Section 409A. This Agreement and the payments
hereunder are intended to be exempt, to the greatest extent possible, from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”) and to the extent not so exempt, to comply with the
requirements of Section 409A, and the terms of this Agreement shall be construed
and administered to give full effect to such intent, and if necessary, any
provision shall be held null and void to the extent such provision (or part
thereof) fails to comply with Section 409A or the Treasury Regulations
thereunder. For purposes of Section 409A, each payment of compensation under the
Agreement shall be treated as a separate payment of compensation. Any amounts
payable solely on account of an involuntary termination shall be excludible from
the requirements of Section 409A, either as separation pay or as short-term
deferrals to the maximum possible extent. Notwithstanding anything in this
Agreement to the contrary, any reimbursements or in-kind benefits provided under
this Agreement shall be made or provided in accordance with the requirements of
Section 409A, including, where applicable, the requirements that (a) any
reimbursement is for expenses incurred during the period of time specified in
this Agreement, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during any taxable year of Calandra may not affect
the expenses eligible for reimbursement, or in-kind benefits to be provided, in
any other taxable year of Calandra, (c) the reimbursement of an eligible expense
will be made no later than the last day of Calandra’s taxable year following the
year in which the expense is incurred, and (d) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.
Nothing herein shall be construed as the guarantee of any particular tax
treatment to Calandra, and neither TAILORED BRANDS nor any of its affiliates
shall have any liability with respect to any failure to comply with the
requirements of Section 409A.

 

-6-

 



 

Execution by Parties

 

The Company and Calandra acknowledge and represent that they have read this
Agreement, understand its terms, and enter into it knowingly and voluntarily.

 



TAILORED SHARED SERVICES, LLC   JACK CALANDRA             By: /s/ Dinesh Lathi  
/s/ Jack Calandra   Dinesh Lathi       President and Chief Executive Officer    
  Dated: July 17, 2020   Dated: July , 17, 2020

 



-7-

 